Upon consideration of the notice of appeal in which there is a dissent from the North Carolina Court of Appeals, filed by the Petitioners on the 22nd of February 2018 in this matter pursuant to G.S. 7A-30, the following order was entered and is hereby certified to the North Carolina Court of Appeals.
"Dismissed Ex Mero Motu by order of the Court in conference, this the 20th of September 2018."
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Petitioners on the 22nd of February 2018 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed Ex Mero Motu by order of the Court in conference, this the 20th of September 2018."
Upon consideration of the petition filed by Petitioners on the 27th of February 2018 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 20th of September 2018."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15 (g)(2).